            Case 1:18-cv-06748-JSR Document 32 Filed 10/18/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    )
CITY MERCHANDISE INC.,                              )
                                                    )
                        Plaintiff,
                                                    )
                 v.                                 )        Case No. 18-cv-6748 (JSR)
 BALENCIAGA AMERICA, INC.,                          )
 BALENCIAGA, S.A., and DEMNA                        )
 GVASALIA; and ABC COMPANIES,                       )
                                                    )
                        Defendants.                 )


                     DECLARATION OF VIRA CAPECI
  IN OPPOSITION TO PLAINTIFF’S MOTION FOR A PRELMINARY INJUNCTION

       I, Vira Capeci, hereby declare as follows:

       1.       I am the President of Balenciaga America, Inc. (“Balenciaga America”). I make

this declaration on the basis of my personal knowledge and the records of Balenciaga America,

unless otherwise indicated.     I respectfully submit this declaration on behalf of Balenciaga

America, in opposition to plaintiff’s motion for a preliminary injunction.

       2.       Balenciaga America is a Delaware corporation with offices in Manhattan and

Secaucus, New Jersey. Balenciaga America imports, markets, distributes, and sells luxury goods

that are designed by Balenciaga, the world-renowned fashion house that is located in Paris,

France. Balenciaga America operates eight exclusive boutiques in Manhattan, Dallas, Honolulu,

Las Vegas, Miami, and Northern and Southern California.           Balenciaga America also sells

products on a wholesale basis to retailers.

       3.       Founded in 1919, Balenciaga quickly became one of the world’s leading fashion

houses. Fashion critics have lauded Balenciaga for its inventive and revolutionary designs,

including the balloon skirt, the cocoon coat, and the high-low skirt. Balenciaga’s creations were




                                                1
Case 1:18-cv-06748-JSR Document 32 Filed 10/18/18 Page 2 of 3
Case 1:18-cv-06748-JSR Document 32 Filed 10/18/18 Page 3 of 3
